Citation Nr: 1105449	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  95-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to November 3, 1997, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from January 1984 to March 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  VA received an informal claim dated January 31, 1997, for 
TDIU, and a formal application was received by VA in November 
1997 (within one year of the informal claim).

2.  Prior to January 31, 1997, there was no pending claim or 
entitlement to TDIU.


CONCLUSION OF LAW

An effective date of January 31, 1997, and no earlier, with the 
date of commencement of payment on February 1, 1997, for award of 
TDIU is warranted. 38 U.S.C.A. §§ 5101, 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.31, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

Here, the record shows that the RO granted TDIU benefits in 
February 2002.  Prior to this date, the appellant had not been 
notified of the effective date element of her claim.  In March 
2002, the appellant filed a notice of disagreement with the 
February 2002 rating decision with respect to the assigned 
effective date.  In June 2005, VA sent to the appellant a VCAA 
letter that included the provision of 38 C.F.R. § 3.400 
concerning effective dates of claims.  In March 2006, the 
appellant was provided with general notice of how VA assigns 
effective dates.  This notice was supplemented with additional 
notices dated December 2008 and January 2009.  Also, notice of 
the effective date element of his claim was included in the May 
2009 and October 2010 Supplemental Statements of the Case.

Notice of the effective date element was provided after the 
initial rating decision.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claim was readjudicated in May 2009 and October 2010 
following notice of how effective dates are assigned and 
determined.  VA issued Supplemental Statements of the Case dated 
the same notifying her of the actions taken and evidence obtained 
or received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information needed 
to substantiate her claim and the very purpose of the VCAA notice 
has not been frustrated by the timing error here.  Also, the 
Board notes that the appellant has been represented throughout 
his appeal by an accredited veterans service organization.  In 
the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records 
have been associated with the claims folder.  VA afforded the 
appellant an opportunity to appear for a hearing.  As this case 
turns on the application of the law to the evidence of record 
existing prior to November 1997, a current VA examination is not 
warranted as it could not provide any necessary evidence to 
establish the appellant's claim.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to an Earlier Effective Date

The law specifies that, unless otherwise provided, the effective 
date of an award of increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board notes that the 
effective date of an award of increased compensation may, 
however, be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year after that date.  38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).

In addition, the Court of Appeals for Veterans Claims has held it 
is axiomatic that, in the latter circumstance above, the service-
connected disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 10 
Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2) 
which provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  It appears that 
Hazan, in part, stands for the proposition that a veil of 
finality may be pierced within the perimeters of 38 U.S.C.A. § 
5110(b) (2).  Stated differently, 38 U.S.C.A. § 5110(b) (2) is a 
partial exception to 38 U.S.C.A. § 5110a.  This would be 
consistent with the language of 38 U.S.C.A. § 5110a "unless 
specifically provided otherwise in this chapter."

Also, with regard to the terms "application" or "claim", the 
Board notes that, once a formal claim for compensation has been 
granted, receipt of a VA hospitalization report, a record of VA 
treatment, or a record of hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b) (1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  Under 38 C.F.R. § 3.157, once a formal 
claim for compensation has been allowed, the date of outpatient 
or hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
thereafter.

An appeal to the Board consists of a timely notice of 
disagreement (NOD) in writing and, after a Statement of the Case 
(SOC) has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a 
specific determination of the RO; (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review. 38 C.F.R. §§ 20.201, 38 C.F.R. 
§ 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).
A substantive appeal consists of a properly completed VA Form 9 
(Appeal to the Board of Veterans' Appeals) or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the issuance 
of the SOC or within the remainder of the one-year period from 
the date of mailing notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  A substantive appeal should set forth 
specific allegations of error of fact or law related to specific 
items in the SOC and clearly identify the benefit sought on 
appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, it is final.  A final 
and binding RO decision shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities, or on the basis of clear and unmistakable error 
(CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  
If a claimant wishes to reasonably raise CUE, "there must be 
some degree of specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.



Factual Background

The appellant was discharged from active duty in March 1992.
In March 1992, the appellant filed an original claim for VA 
compensation.  On that application, Items 29A through 32E 
regarding "If You Claim To Be Totally Disabled" were scratched 
out and "NA" [not applicable] was written in that area.

Medical records are essentially silent regarding employment and 
employability prior to report of VA examination dated January 31, 
1997.  An April 1992 VA clinical record reflects that the 
appellant "stated that she was unable to work as a dental lab 
technician due to backache."  It was noted that "Her plan is to 
pursue a career in writing.  She spends time now writing and 
doing household chores."  The examiner wrote that she "appeared 
to have mild impairment in occupational functioning."  A 
November 1993 VA outpatient clinic treatment note reflects that 
"In the Navy she was a dental lab technician and is presently 
attending college and planning to study radiation therapy."  An 
August 1994 note reflects that the appellant was accompanying her 
active duty husband on an assignment to Iceland.

Report of VA digestive examination dated January 31,1997, 
reflects that the appellant had chronic pain distention and 
cramping, with flare-ups consistent with incomplete small bowel 
obstruction.  The examiner noted that, "because of this, she has 
not been able to seek or maintain gainful employment.  She states 
that becomes immediately unemployable whenever a prospective 
employer finds out about her medical history.  The appellant 
reported pain, especially across the lower abdomen and deep 
within the abdomen with any activity, such as walking fast, 
jumping, running, prolonged standing, or being in a bent over 
position.  The examiner stated that "the impression is that the 
patient has chronic lower abdominal and pelvic pain severely 
restricting her domestic lifestyle as well as work potential, 
relating to a history of multiple surgeries with subsequent dense 
adhesions and possible small bowel obstruction.

On November 3, 1997, VA received VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability 
(TDIU Claim).  The application reflects that the appellant had 
not worked since service discharge in March 1992.

In February 2002, the RO granted the TDIU claim effective from 
November 3, 1997.  The appellant perfected an appeal of the 
effective assigned for TDIU.  Statements from the appellant 
reflect her belief that an effective date from discharge was 
warranted because she had been unemployed since that time.  In a 
July 2005 statement, the appellant reported that she did not know 
about TDIU benefits prior to filing the November 1997 application 
for TDIU compensation.  In a March 2009 statement, the appellant 
argues that she had been living with pain since leaving the 
military and she did not know she could file for compensation 
based on unemployability because no one told her.  With 
treatment, surgeries, and convalescence since service discharge, 
she stated that she could not secure employment and, therefore, 
should be awarded an earlier effective date for the award of 
TDIU.

Without considering the convalescence periods of 100 percent, the 
record shows that the appellant was evaluated as follows:

From March 5, 1992, the RO assigned 30 percent for pelvic 
inflammatory disease, post total hysterectomy with bilateral 
salpingo-oophorectomy, incidental cecostomy, repaired; 0 percent 
for hemorrhoids; 10 percent for residuals of left cruciate 
ligament strain; 0 percent for headaches with history of 
insomnia; and 0 percent for residuals of fractured nasal bone.  

From June, 1993, hemorrhoids were rated as 10 percent disabling.

From August 23, 1993, headaches with history of insomnia were 
rated as 10 percent disabling.

From October 1, 1993, pelvic inflammatory disease, post total 
hysterectomy with bilateral salpingo-oophorectomy, incidental 
cecostomy, repaired, was rated as 50 percent disabling.

From May 1, 1994, multiple abdominal adhesions, post partial 
bowel resection with lysis of adhesions was assigned a 30 percent 
evaluation.

From February 24, 1995, residuals of low back strain were 
assigned a 10 percent evaluation.

From April 1999, urticaria was assigned a 0 percent evaluation; 
and from March 27, 2003, urticaria was evaluated as 10 percent 
disabling.

The combined disability ratings were as follows:

 40 percent 	from March 5, 1992
100 percent 	from September 8,1992 (38 C.F.R. § 4.30)
 40 percent 	from November 1, 1992
100 percent 	from March 1, 1993 (38 C.F.R. § 4.30)
100 percent 	from June 11, 1993 (38 C.F.R. § 4.30)
 60 percent 	from October 1, 1993 
100 percent 	from December 21, 1993 (38 C.F.R. § 4.30)
 60 percent 	from February 1, 1994 
100 percent 	from March 24, 1994 (38 C.F.R. § 4.30)
  80 percent 	from May 1, 1994

Analysis

After careful review of the evidence, the Board finds that the 
evidence supports the assignment of an earlier effective date.  
An effective date of January 31, 1997, is warranted because the 
report of VA examination dated as such shows that the appellant 
was unable to obtain or retain substantially gainful employment 
due to service connected disability.   The Board accepts the 
report of VA examination dated January 31, 1997, as the date of 
an informal claim for TDIU.  38 C.F.R. § 3.157.  We note that the 
formal application therefor was received within one year of that 
informal claim.

As noted previously, the effective date of any increase may 
precede the date of the receipt of the claim, if it was factually 
ascertainable that an increase in disability had occurred during 
the preceding year, provided that the application was received 
within one year after such date.  Because a TDIU claim is 
essentially a claim for increase, or as the Court stated in Rice 
an attempt to obtain an appropriate disability rating, the Board 
has reviewed the evidence of record and determine that it is not 
factually ascertainable that an increase in disability had 
occurred within the one-year period prior to January 31, 1997.  
See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

Although the record shows mild impairment in occupational 
functioning per an April 1992 clinical record and that the 
appellant met the schedular criteria for TDIU from May 1, 1994, 
neither the lay nor the medical evidence dated prior to January 
31, 1997, shows that the appellant was unable to obtain or retain 
substantially gainful employment due to service-connected 
disability under 38 C.F.R. § 4.16.  The record shows that the 
appellant was a student planning on pursuing a career in 
radiation therapy.  The record also shows that she was a student 
and accompanying her husband out of the country for his military 
assignment.

To the extent that the appellant reports that she was 
unemployable since service discharge, the Board finds that, while 
she is competent to report on such, she is not credible.  In 
April 1992, the appellant reported that she was planning a career 
in writing.  In November 1993, the appellant reported that she 
was presently attending college and planned to study radiation 
therapy.  In August 1994, the appellant reported that she was 
about to be shipped with her active duty husband to Iceland.  
These reports by the appellant are inconsistent with any self-
held belief that she was unemployable.  As such, her remote 
assertion of unemployability prior to January 1997 is not 
credible.  Thus, the appellant's report of unemployability prior 
to January 31, 1997, has diminished probative value.

The Board acknowledges that the appellant met the schedular 
criteria for TDIU as of May 1, 1994, when her combined disability 
evaluation became 80 percent and she had a single disability 
ratable at 50 percent.  However, a claim for TDIU had not been 
received prior to the January 1997 informal claim, and neither 
the medical nor lay evidence may reasonably be construed as a 
claim based on individual unemployability due to service-
connected disability.  The Board has carefully reviewed the 
evidence.  Unemployability is not shown factually or by 
allegation on May 1, 1994, or prior thereto.  With regard to the 
RO's assignment of ratings that met the schedular criteria for 
TDIU in May 1994, the Board finds that when the RO assigned an 
increased evaluation, 50 percent, the RO implicitly denied TDIU.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  See 
also Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The 
'implicit denial' rule provides that, in certain circumstances, a 
claim for benefits will be deemed to have been denied, and thus 
finally adjudicated, even if [VA] did not expressly address that 
claim in its decision").  Thus, even if we accept (which we do 
not) that the evidence received in conjunction with the claim for 
increase should have been interpreted as an implicit application 
for TDIU, such application was implicitly denied, and did not 
remain pending at the time of the decision now on appeal.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (2006) (If the record shows 
the existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, and 
the appeal period begins to run).

To the extent that the appellant seeks to revisit that prior 
decision granting a50 percent disability evaluation and 
implicitly denying TDIU, the Board finds that this would vitiate 
the rule of finality.  The Board may not entertain an improper 
claim such as a freestanding "claim for an earlier effective 
date" in an attempt to overcome the finality of a prior 
decision, without imposing the strictures of finality.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

The appellant argues that she was unemployed since service e 
discharge and, therefore, VA should have given her TDIU since 
service discharge.  The Board acknowledges that she was in fact 
unemployed since service discharge.  However, a proper claim, 
informal or otherwise, had not been submitted prior to January 
1997, as discussed above.

In summary, there was no pending claim or entitlement to TDIU 
prior to January 31, 1997.  38 U.S.C.A. § 5110(b)(2).


ORDER

An effective date of January 31, 1997, and no earlier, for an 
award of TDIU is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


